COHALAN, J.
The plaintiff sued to recover upon oral pleadings the sum of $200 as a broker’s commission. The answer was a general denial. Upon the trial the following written memorandum was put in evidence by the plaintiff:
“I, the undersigned, hereby agree, in consideration of one dollar to me paid in hand, to pay Mr. S. Eletz two hundred dollars commission ($110 in cash and three monthly notes at $30 each), provided my store is sold to Mr. Green-berg. [Signed] I. M. Goodelman.”
*162It clearly obligated the defendant to pay the plaintiff the sum of $200, provided the store was sold to Mr. Greenberg. The plaintiff was a broker of drug stores, and the defendant employed him to find a purchaser for his store, and through his agent negotiations were entered into with Mr. Greenberg, and the latter subsequently, and in a reasonable time, purchased the store. The defense that another broker intervened and sold the drug store at a commission of $50 should not avail the defendant, on the facts adduced on the trial and the memorandum in evidence.
The judgment is reversed, with $30 costs, and judgment rendered for the plaintiff for the sum of $200, with interest and costs. All concur.